Exhibit 10.3

Motient Ventures Holding Inc.

Motient Corporation

One Discovery Square

12010 Sunset Hills Road, 6th Floor

Reston, Virginia 20190

February 14, 2007

TerreStar Networks Inc.

One Discovery Square

12010 Sunset Hills Road, 6th Floor

Reston, Virginia 20190

Attn: Jeffrey Epstein

Dear Sirs:

This letter agreement (this “Agreement”) is to document the obligation of
Motient Ventures Holding Inc., a Delaware corporation (“MVH”), to contribute to
TerreStar Networks Inc., a Delaware corporation (“TerreStar”), at MVH’s option,
either (i) 8,644,406 shares of common stock issued by SkyTerra Communications,
Inc. (“SkyTerra”) (such shares, the “SkyTerra Shares”) or (ii) cash in an amount
equal to the proceeds (net of selling expenses and taxes) from the sale of the
SkyTerra Shares to one or more third party buyers, in either case in exchange
for a number of shares of common stock of TerreStar equal to the product of
(A) (x) the average of the bid and ask prices for one SkyTerra Share at the
close of trading on the last trading day prior to the day of such contribution
divided by (y) the fair market value of one share of TerreStar common stock at
the close of trading on such last trading day prior to the day of such
contribution (as determined in good faith by the board of directors of
TerreStar) multiplied by (B) 8,644,406. Such contribution shall be made either
(i) upon TerreStar’s demand at any time after the earlier of the date on which
MVH’s equity interest in TerreStar equals or exceeds 80% or October 31, 2007 or
(ii) at any time at MVH’s option.

This Agreement also documents the obligation to TerreStar of Motient
Corporation, a Delaware corporation (“Motient”), to cause MVH, an indirect
wholly-owned subsidiary of Motient, to comply with MVH’s obligations under this
Agreement.

MVH, in order to secure its obligations under this Agreement, hereby grants a
security interest in all of its right, title and interest, whether now owned and
existing or hereafter acquired or arising, and wherever located, in the SkyTerra
Shares and the proceeds thereof to TerreStar. TerreStar shall have all of the
rights and remedies with respect to the SkyTerra Shares of a secured party under
the Uniform Commercial Code as in effect in the State of New York (whether or
not the Uniform Commercial Code is in effect in the jurisdiction where the
rights and remedies are asserted) and such additional rights and remedies to
which a secured party is entitled under the laws in effect in any jurisdiction
where any rights and remedies under this Agreement may be asserted, including,
without limitation, the right, to the maximum extent permitted by law, to
exercise all voting, consensual and other powers of ownership pertaining to the
SkyTerra Shares as if TerreStar were the sole and absolute owner thereof (and
each of Motient and MVH agrees to take all such action as may be appropriate to
give effect to such right). Each of Motient and MVH recognizes that TerreStar
will pledge its interest under this Agreement and in the SkyTerra Shares to U.S.
Bank National Association, as collateral agent (the “Collateral Agent”), for the
benefit of the holders of TerreStar’s 15% Senior Secured PIK Notes due 2014 and
each of Motient and MVH consents to the enforcement by the Collateral Agent of
the Collateral Agent’s rights under such



--------------------------------------------------------------------------------

pledge and acknowledges the ability of the Collateral Agent to assert the rights
of TerreStar under this Agreement following any foreclosure of the Collateral
Agent’s rights under the pledge. MVH shall deliver the certificates evidencing
the SkyTerra Shares to the Collateral Agent to hold for the benefit of
TerreStar.

TerreStar hereby agrees to be bound, with respect to the SkyTerra Shares, by the
terms of the Registration Rights Agreement, dated as of September 25, 2006, as
amended, between Motient and SkyTerra and by the terms of Section 4.7 of the
Exchange Agreement dated as of May 6, 2006 (the “Exchange Agreement”) by and
among Motient, MVH and SkyTerra. SkyTerra shall be a third party beneficiary of
this paragraph.

Each party hereto acknowledges receipt of copies of (i) the letter agreement
dated February 2, 2007 made by Motient and MVH and acknowledged and agreed by
SkyTerra related to the Exchange Agreement and (ii) Amendment No. 1, dated as of
February 2, 2007, to Registration Rights Agreement, dated as of September 25,
2006, by and between Motient and SkyTerra, pursuant to which SkyTerra
acknowledged and agreed that TerreStar and the Collateral Agent shall succeed to
the rights of Motient under the Registration Rights Agreement and Section 4.7 of
the Exchange Agreement.

THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH, AND THIS AGREEMENT AND ALL
CLAIMS AND CAUSES OF ACTION ARISING OUT OF THE TRANSACTIONS CONTEMPLATED HEREBY
SHALL BE GOVERNED BY, THE LAWS OF THE STATE OF NEW YORK.

[Remainder of page intentionally left blank.]

 

2



--------------------------------------------------------------------------------

Sincerely, MOTIENT CORPORATION By:   /s/ Jeffrey W. Epstein Name:   Jeffrey W.
Epstein Title:   General Counsel and Secretary MOTIENT VENTURES HOLDING INC. By:
  /s/ Jeffrey W. Epstein Name:   Jeffrey W. Epstein Title:   Secretary

 

Acknowledged and Agreed: TERRESTAR NETWORKS INC. By:   /s/ Jeffrey W. Epstein
Name:   Jeffrey W. Epstein Title:   Acting General Counsel and Secretary

 

3